Exhibit 10.2

--------------------------------------------------------------------------------





AOXING PHARMACEUTICAL COMPANY, INC.
2016 STOCK INCENTIVE PLAN


1.      Purpose of Plan.
The purpose of this Plan is to advance the interests of the Company and its
shareholders by enabling the Company and its Subsidiaries to attract and retain
qualified individuals to perform services for the Company and its Subsidiaries,
providing incentive compensation for such individuals in a form that is linked
to the growth and profitability of the Company and increases in shareholder
value, and providing opportunities for equity participation that align the
interests of such individuals with the interests of Company shareholders.
2.    Definitions.
The following terms will have the meanings set forth below, unless the context
clearly otherwise requires. Terms defined elsewhere in this Plan will have the
same meaning throughout this Plan.
2.1      "Adverse Action" means any action or conduct by a Participant that the
Committee, in its sole discretion, determines to be injurious, detrimental,
prejudicial or adverse to the interests of the Company or any Subsidiary,
including: (a) disclosing confidential information of the Company or any
Subsidiary to any person not authorized by the Company or Subsidiary to receive
it, (b) engaging, directly or indirectly, in any commercial activity that in the
judgment of the Committee competes with the business of the Company or any
Subsidiary or (c) interfering with the relationships of the Company or any
Subsidiary and their respective employees, independent contractors, customers,
prospective customers and vendors.
2.2      "Board" means the Board of Directors of the Company.
2.3      "Broker Exercise Notice" means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares of Common Stock or loan a
sufficient amount of money to pay all or a portion of the exercise price of the
Option or any related withholding tax obligations and remit such sums to the
Company and directs the Company to deliver shares of Common Stock to be issued
upon such exercise directly to such broker or dealer or their nominee.
2.4      "Cash-Based Award" means an Incentive Award made pursuant to this Plan
that is denominated and paid in cash.
2.5      "Cause" means (a) dishonesty, fraud, misrepresentation, embezzlement or
deliberate injury or attempted injury, in each case related to the Company or
any Subsidiary, (b) any unlawful or criminal activity of a serious nature,
(c) any intentional and deliberate breach of a duty or duties that, individually
or in the aggregate, are material in relation to the Participant's overall
duties, or (d) any material breach by a Participant of any employment, service,
confidentiality, non-compete or non-solicitation agreement entered into with the
Company or any Subsidiary.
2.6      "Change in Control" means an event described in Section 13.1 of this
Plan.
2.7      "Code" means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be deemed to include a reference
to any applicable regulations thereunder and any successor or amended section of
the Code.
2.8            "Committee" means the Compensation Committee of the Board or a
subcommittee thereof, or any other committee comprised solely of Directors
designated by the Board to administer this Plan who are (a) "non-employee
directors" within the meaning of Rule 16b-3 under the Exchange Act,
(b) "independent directors" as defined in the Listing Rules of the NYSE MKT (or
other applicable exchange or market on which the Common Stock may be traded or
quoted) and (c) "outside directors" within the meaning of Section 162(m) of the
Code. The members of the Committee will be appointed from time to time by and
will serve at the discretion of the Board. If the Committee does not exist or
cannot function for any reason, the Board may take any action under this Plan
that would otherwise be the responsibility of the Committee, except as otherwise
provided in this Plan.


2.9      "Common Stock" means the common stock of the Company, par value $0.01
per share, or the number and kind of shares of stock or other securities into
which such Common Stock may be changed in accordance with Section 4.2 of this
Plan.
2.10      "Company" means Aoxing Pharmaceutical Company, Inc. and any successor
thereto.
1

--------------------------------------------------------------------------------

2.11      "Consultant" means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to the Company or any
Subsidiary that: (a) are not in connection with the offer and sale of the
Company's securities in a capital raising transaction and (b) do not directly or
indirectly promote or maintain a market for the Company's securities.
2.12      "Covered Employee" means any Employee who is or may become a "Covered
Employee," as defined in Section 162(m) of the Code, and who is designated,
either as an individual Employee or class of Employees, by the Committee within
the shorter of: (a) ninety (90) days after the beginning of any Performance
Period, or (b) twenty-five percent (25%) of any Performance Period has elapsed,
as a "Covered Employee" under this Plan for such applicable Performance Period.
2.13      "Director" means a member of the Board.
2.14      "Disability" means the permanent and total disability of the
Participant within the meaning of Section 22(e)(3) of the Code.
2.15      "Effective Date" means April 7, 2016, or such later date as this Plan
is initially approved by the Company's shareholders.
2.16      "Eligible Recipients" means all Employees, all Non-Employee Directors
and all Consultants.
2.17      "Employee" means any individual performing services for the Company or
a Subsidiary and designated as an employee of the Company or a Subsidiary on the
payroll records thereof. An individual will not cease to be an Employee in the
case of: (a) any leave of absence approved by the Company, or (b) transfers
between locations of the Company or between the Company or any Subsidiaries. For
purposes of Incentive Stock Options, no such leave may exceed ninety (90) days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company or a Subsidiary, as applicable, is not so guaranteed, then three
(3) months following the ninety-first (91st) day of such leave, any Incentive
Stock Option held by a Participant will cease to be treated as an Incentive
Stock Option and will be treated for tax purposes as a Non-Statutory Stock
Option. Neither service as a Director nor payment of a Director's fee by the
Company will be sufficient to constitute "employment" by the Company.
2.18      "Exchange Act" means the Securities Exchange Act of 1934, as amended.
Any reference to a section of the Exchange Act herein will be deemed to include
a reference to any applicable rules and regulations thereunder and any successor
or amended section of the Exchange Act.
2.19      "Fair Market Value" means, with respect to the Common Stock, as of any
date: (a) the closing sale price of the Common Stock as of such date at the end
of the regular trading session, as reported by the Nasdaq Stock Market, the New
York Stock Exchange or any national securities exchange on which the Common
Stock is then listed (or, if no shares were traded on such date, as of the next
preceding date on which there was such a trade); or (b) if the Common Stock is
not so listed or reported, such price as the Committee determines in good faith
in the exercise of its reasonable discretion, and consistent with the definition
of "fair market value" under Section 409A of the Code. If determined by the
Committee, such determination will be final, conclusive and binding for all
purposes and on all persons, including the Company, the shareholders of the
Company, the Participants and their respective successors-in-interest. No member
of the Committee will be liable for any determination regarding the fair market
value of the Common Stock that is made in good faith.
2.20      "Full Value Award" means an Incentive Award other than in the form of
an Option or Stock Appreciation Right, and which is settled by the issuance of
shares of Common Stock.
2.21      "Good Reason" has the meaning set forth in Section 13.2 of this Plan.
2.22      "Grant Date" means the date an Incentive Award is granted to a
Participant pursuant to this Plan and as determined pursuant to Section 5 of
this Plan.
2.23      "Incentive Award" means, individually or collectively, an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit,
Performance Award, or Non-Employee Director Award, in each case granted to an
Eligible Recipient pursuant to this Plan.
2.24      "Incentive Award Agreement" means either: (a) a written or electronic
agreement entered into by the Company and a Participant setting forth the terms
and provisions applicable to an Incentive Award granted under this Plan,
including any amendment or modification thereof, or (b) a written or electronic
statement issued by the Company to a Participant describing the terms and
provisions of such an Incentive Award, including any amendment or modification
thereof.
2

--------------------------------------------------------------------------------

 2.25      "Incentive Stock Option" means a right to purchase Common Stock
granted to an Employee pursuant to Section 6 of this Plan that is designated as
and intended to meet the requirements of an "incentive stock option" within the
meaning of Section 422 of the Code.
 2.26            "Non-Employee Director" means a Director who is not an
Employee.
 2.27            "Non-Employee Director Award" means any Non-Statutory Stock
Option, Stock Appreciation Right or Full Value Award granted, whether singly, in
combination, or in tandem, to an Eligible Recipient who is a Non-Employee
Director, pursuant to such applicable terms, conditions and limitations as the
Board or Committee may establish in accordance with this Plan, including any
Non-Employee Director Option.
 2.28            "Non-Employee Director Option" means a Non-Statutory Stock
Option granted to a Non-Employee Director pursuant to Section 10.1 of this Plan.
 2.29            "Non-Statutory Stock Option" means a right to purchase Common
Stock granted to an Eligible Recipient pursuant to Section 6 of this Plan that
is not intended to meet the requirements of or does not qualify as an Incentive
Stock Option.
 2.30            "Option" means an Incentive Stock Option or a Non-Statutory
Stock Option, including a Non-Employee Director Option.
 2.31            "Participant" means an Eligible Recipient who receives one or
more Incentive Awards under this Plan.
 2.32            "Performance Award" means a right granted to an Eligible
Recipient pursuant to Section 9 of this Plan to receive an amount of cash,
number of shares of Common Stock, or a combination of both, contingent upon and
the value of which at the time it is payable is determined as a function of the
extent of the achievement of one or more Performance Goals during a specified
Performance Period or the achievement of other objectives during a specified
period.
 2.33            "Performance-Based Compensation" means compensation under an
Incentive Award that is intended to satisfy the requirements of Section 162(m)
of the Code for certain performance-based compensation paid to Covered
Employees. Notwithstanding the foregoing, nothing in this Plan will be construed
to mean that an Incentive Award which does not satisfy the requirements for
performance-based compensation under Section 162(m) of the Code does not
constitute performance-based compensation for other purposes, including
Section 409A of the Code.
 2.34            "Performance Goals" mean with respect to any applicable
Incentive Award, one or more targets, goals or levels of attainment required to
be achieved in terms of the specified Performance Measures during the specified
Performance Period, as set forth in the related Incentive Award Agreement.
 2.35            "Performance Measures" mean any performance measures as
determined by the Committee in its sole discretion and set forth in the
applicable Incentive Award Agreement for purposes of determining the applicable
Performance Goal.
 2.36            "Performance Period" means the period of time, as determined by
the Committee, during which the Performance Goals must be met in order to
determine the degree of payout or vesting with respect to an Incentive Award.
 2.37            "Plan" means the Aoxing Pharmaceutical Company, Inc. 2016 Stock
Incentive Plan, as may be amended from time to time.
 2.38            "Plan Year" means the Company's fiscal year.
 2.39            "Previously Acquired Shares" means shares of Common Stock that
are already owned by the Participant or, with respect to any Incentive Award,
that are to be issued to the Participant upon the grant, exercise, vesting or
settlement of such Incentive Award.
2.40            "Restricted Stock Award" means an award of Common Stock granted
to an Eligible Recipient pursuant to Section 8 of this Plan that is subject to
the restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 8.
 2.41            "Restricted Stock Unit" means an award denominated in shares of
Common Stock granted to an Eligible Recipient pursuant to Section 8 of this
Plan.
3

--------------------------------------------------------------------------------

 2.42            "Securities Act" means the Securities Act of 1933, as amended.
Any reference to a section of the Securities Act herein will be deemed to
include a reference to any applicable rules and regulations thereunder and any
successor or amended section of the Securities Act.
 2.43            "Stock Appreciation Right" means a right granted to an Eligible
Recipient pursuant to Section 7 of this Plan to receive a payment from the
Company, in the form of shares of Common Stock, cash or a combination of both,
equal to the difference between the Fair Market Value of one or more shares of
Common Stock and the grant price of such shares under the terms of such Stock
Appreciation Right.
 2.44            "Stock-Based Award" means any equity-based or equity-related
Incentive Award made pursuant to this Plan, including Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Awards denominated or payable in shares of Common Stock and Other Stock-Based
Awards.
 2.45            "Subsidiary" means any corporation or other entity, whether
domestic or foreign, in which the Company has or obtains, directly or
indirectly, an interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.
 2.46            "Tax Date" means the date any withholding tax obligation arises
under the Code for a Participant with respect to an Incentive Award.
 3.            Plan Administration.
 3.1            The Committee. The Plan will be administered by the Committee.
The Committee will act by majority approval of the members either at a meeting
or by written consent, and a majority of the members of the Committee will
constitute a quorum. The Committee may exercise its duties, power and authority
under this Plan in its sole discretion without the consent of any Participant or
other party, unless this Plan specifically provides otherwise. The Committee
will not be obligated to treat Participants or Eligible Recipients uniformly,
and determinations made under this Plan may be made by the Committee selectively
among Participants or Eligible Recipients, whether or not such Participants and
Eligible Recipients are similarly situated. Each determination, interpretation
or other action made or taken by the Committee pursuant to the provisions of
this Plan will be final, conclusive and binding for all purposes and on all
persons, and no member of the Committee will be liable for any action or
determination made in good faith with respect to this Plan or any Incentive
Award granted under this Plan.
 3.2            Authority of the Committee. In accordance with and subject to
the provisions of this Plan, the Committee will have full and exclusive
discretionary power and authority to take such actions as it deems necessary and
advisable with respect to the administration of this Plan, including the
following:
              (a)To designate the Eligible Recipients to be selected as
Participants;
              (b)To determine the nature and extent of the Incentive Awards to
be made to each Participant, including the amount of cash or number of shares of
Common Stock to be subject to each Incentive Award, any exercise price, the
manner in which Incentive Awards will vest or become exercisable and whether
Incentive Awards will be granted in tandem with other Incentive Awards, and the
form of Incentive Award Agreement, if any, evidencing such Incentive Award;
              (c)To determine the time or times when Incentive Awards will be
granted;
              (d)To determine the duration of each Incentive Award;
              (e)To determine the restrictions and other conditions to which the
payment or vesting of Incentive Awards may be subject;
              (f)To construe and interpret this Plan and Incentive Awards
granted under it, and to establish, amend and revoke rules and regulations for
its administration and in so doing, to correct any defect, omission, or
inconsistency in this Plan or in an Incentive Award Agreement, in a manner and
to the extent it shall deem necessary or expedient to make this Plan fully
effective;
              (g)To determine Fair Market Value in accordance with Section 2.19
of this Plan;
              (h)To amend this Plan or any Incentive Award Agreement, as
provided in this Plan;
              (i)To authorize any person to execute on behalf of the Company any
Incentive Award Agreement or any other instrument required to effect the grant
of an Incentive Award previously granted by the Committee;
              (j)To determine whether Incentive Awards will be settled in shares
of Common Stock, cash or in any combination thereof;
4

--------------------------------------------------------------------------------

              (k)To impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any shares of
Common Stock, including restrictions under an insider trading policy,
restrictions as to the use of a specified brokerage firm for such resales or
other transfers and other restrictions designed to increase equity ownership by
Participants or otherwise align the interests of Participants with the Company's
shareholders.
 3.3            Incentive Award Grants to Non-Employee
Directors. Notwithstanding any other provision of this Plan, all grants of
Non-Employee Director Awards will only be granted and administered by a
Committee comprised solely of members of the Board who are "independent
directors" within the meaning of the Listing Rules of the NYSE MKT (or other
applicable exchange or market on which the Common Stock may be traded or
quoted).
 4.            Shares Available for Issuance.
 4.1            Maximum Number of Shares Available. Subject to adjustment as
provided in Section 4.2 of this Plan, the maximum number of shares of Common
Stock that will be available for issuance under this Plan shall equal 3,500,000
shares.
 4.2            Adjustments to Shares and Incentive Awards.
              (a)In the event of any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, divestiture or extraordinary dividend
(including a spin off) or any other similar change in the corporate structure or
shares of the Company, the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) will make appropriate adjustment (which determination will be
conclusive) as to: (i) the number and kind of securities or other property
(including cash) available for issuance or payment under this Plan, and (ii) in
order to prevent dilution or enlargement of the rights of Participants, the
number and kind of securities or other property (including cash) subject to
outstanding Incentive Awards and the exercise price of outstanding Incentive
Awards. The determination of the Committee as to the foregoing adjustments, if
any, will be final, conclusive and binding on Participants under this Plan.
              (b)Notwithstanding anything else herein to the contrary, without
affecting the number of shares of Common Stock reserved or available hereunder,
the Committee may authorize the issuance or assumption of benefits under this
Plan in connection with any merger, consolidation, acquisition of property or
stock or reorganization upon such terms and conditions as it may deem
appropriate, subject to compliance with the rules under Sections 422, 424 and
409A of the Code, as and where applicable.
5.            Participation.
Participants in this Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of the objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion. Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the Grant Date of any related
Incentive Award Agreement with the Participant.


6.            Options.
6.1            Grant. An Eligible Recipient may be granted one or more Options
under this Plan, and such Options will be subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion. Incentive Stock Options may be granted solely
to eligible Employees of the Company or a Subsidiary. The Committee may
designate whether an Option is to be considered an Incentive Stock Option or a
Non-Statutory Stock Option. To the extent that any Incentive Stock Option (or
portion thereof) granted under this Plan ceases for any reason to qualify as an
"incentive stock option" for purposes of Section 422 of the Code, such Incentive
Stock Option (or portion thereof) will continue to be outstanding for purposes
of this Plan but will thereafter be deemed to be a Non-Statutory Stock Option.
Options may be granted to an Eligible Recipient for services provided to a
Subsidiary only if, with respect to such Eligible Recipient, the underlying
shares of Common Stock constitute "service recipient stock" within the meaning
of Treas. Reg. Section 1.409A-1(b)(5)(iii).
6.2            Incentive Award Agreement. Each Option grant will be evidenced by
an Incentive Award Agreement that will specify the exercise price of the Option,
the maximum duration of the Option, the number of shares of Common Stock to
which the Option pertains, the conditions upon which an Option will become
vested and exercisable, and such other provisions as the Committee will
determine which are not inconsistent with the terms of this Plan. The Incentive
Award Agreement also will specify whether the Option is intended to be an
Incentive Stock Option or a Non-Statutory Stock Option.
5

--------------------------------------------------------------------------------

6.3            Exercise Price. The per share price to be paid by a Participant
upon exercise of an Option granted pursuant to this Section 6 will be determined
by the Committee in its sole discretion at the time of the Option grant;
provided, however,  that such price will not be less than one hundred percent
(100%) of the Fair Market Value of one share of Common Stock on the Grant Date
(one hundred and ten percent (110%) of the Fair Market Value if, at the time the
Incentive Stock Option is granted, the Participant owns, directly or indirectly,
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary corporation of the Company).
6.4            Exercisability and Duration. An Option will become exercisable at
such times and in such installments and upon such terms and conditions as may be
determined by the Committee in its sole discretion at the time of grant,
including (i) the achievement of one or more of the Performance Goals; or that
(ii) the Participant remain in the continuous employment or service with the
Company or a Subsidiary for a certain period; provided, however, that no Option
may be exercisable after ten (10) years from the Grant Date (five (5) years from
the Grant Date in the case of an Incentive Stock Option that is granted to a
Participant who owns, directly or indirectly, more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation of the Company). Notwithstanding the foregoing, if the
exercise of an Option that is exercisable in accordance with its terms is
prevented by the provisions of Section 15, the Option will remain exercisable
until thirty (30) days after the date such exercise first would no longer be
prevented by such provisions, but in any event no later than the expiration date
of such Option.
6.5            Payment of Exercise Price.
             (a)The total purchase price of the shares to be purchased upon
exercise of an Option will be paid entirely in cash (including check, bank draft
or money order); provided, however, that the Committee, in its sole discretion
and upon terms and conditions established by the Committee, may allow such
payments to be made, in whole or in part, by (i) tender of a Broker Exercise
Notice; (ii) by tender, either by actual delivery or attestation as to
ownership, of Previously Acquired Shares; (iii) a "net exercise" of the Option
(as further described in paragraph (b), below); (iv) by a combination of such
methods; or (v) any other method approved or accepted by the Committee in its
sole discretion.
             (b)In the case of a "net exercise" of an Option, the Company will
not require a payment of the exercise price of the Option from the Participant
but will reduce the number of shares of Common Stock issued upon the exercise by
the largest number of whole shares that has a Fair Market Value on the exercise
date that does not exceed the aggregate exercise price for the shares exercised
under this method. Shares of Common Stock will no longer be outstanding under an
Option (and will therefore not thereafter be exercisable) following the exercise
of such Option to the extent of (i) shares used to pay the exercise price of an
Option under the "net exercise," (ii) shares actually delivered to the
Participant as a result of such exercise and (iii) any shares withheld for
purposes of tax withholding pursuant to Section 12 of this Plan.
             (c)For purposes of such payment, Previously Acquired Shares
tendered or covered by an attestation will be valued at their Fair Market Value
on the exercise date of the Option.
6.6            Manner of Exercise. An Option may be exercised by a Participant
in whole or in part from time to time, subject to the conditions contained in
this Plan and in the Incentive Award Agreement evidencing such Option, by
delivery in person, by facsimile or electronic transmission or through the mail
of written notice of exercise to the Company at its principal executive office
(or to the Company's designee as may be established from time to time by the
Company and communicated to Participants) and by paying in full the total
exercise price for the shares of Common Stock to be purchased in accordance with
Section 6.5 of this Plan.
7.            Stock Appreciation Rights.
7.1            Grant. An Eligible Recipient may be granted one or more Stock
Appreciation Rights under this Plan, and such Stock Appreciation Rights will be
subject to such terms and conditions, consistent with the other provisions of
this Plan, as may be determined by the Committee in its sole discretion. Stock
Appreciation Rights may be granted to an Eligible Recipient for services
provided to a Subsidiary only if, with respect to such Eligible Recipient, the
underlying shares of Common Stock constitute "service recipient stock" within
the meaning of Treas. Reg. Section 1.409A-1(b)(5)(iii).
6

--------------------------------------------------------------------------------

7.2            Incentive Award Agreement. Each Stock Appreciation Right will be
evidenced by an Incentive Award Agreement that will specify the grant price of
the Stock Appreciation Right, the term of the Stock Appreciation Right, and such
other provisions as the Committee will determine which are not inconsistent with
the terms of this Plan.
 7.3            Grant Price. The grant price of a Stock Appreciation Right will
be determined by the Committee, in its discretion, at the Grant
Date; provided, however, that such price may not be less than one hundred
percent (100%) of the Fair Market Value of one share of Common Stock on the
Grant Date.
 7.4            Exercisability and Duration. A Stock Appreciation Right will
become exercisable at such times and in such installments as may be determined
by the Committee in its sole discretion at the time of grant; provided, however,
that no Stock Appreciation Right maybe exercisable after ten (10) years from its
Grant Date. Notwithstanding the foregoing, if the exercise of a Stock
Appreciation Right that is exercisable in accordance with its terms is prevented
by the provisions of Section 15, the Stock Appreciation Right will remain
exercisable until thirty (30) days after the date such exercise first would no
longer be prevented by such provisions, but in any event no later than the
expiration date of such Stock Appreciation Right.
 7.5            Manner of Exercise. A Stock Appreciation Right will be exercised
by giving notice in the same manner as for Options, as set forth in Section 6.6,
subject to any other terms and conditions consistent with the other provisions
of this Plan as may be determined by the Committee in its sole discretion.
 7.6            Settlement. Upon the exercise of a Stock Appreciation Right, a
Participant will be entitled to receive payment from the Company in an amount
determined by multiplying:
              (a)The excess of the Fair Market Value of a share of Common Stock
on the date of exercise over the per share grant price; by
              (b)The number of shares of Common Stock with respect to which the
Stock Appreciation Right is exercised.
 7.7            Form of Payment. Payment, if any, with respect to a Stock
Appreciation Right settled in accordance with Section 7.6 will be made in
accordance with the terms of the applicable Incentive Award Agreement, in cash,
shares of Common Stock or a combination thereof, as the Committee determines.
8.            Restricted Stock Awards and Restricted Stock Units.
 8.1            Grant. An Eligible Recipient may be granted one or more
Restricted Stock Awards or Restricted Stock Units under this Plan, and such
awards will be subject to such terms and conditions, consistent with the other
provisions of this Plan, as may be determined by the Committee in its sole
discretion. Restricted Stock Units will be similar to Restricted Stock Awards
except that no shares of Common Stock are actually awarded to the Participant on
the Grant Date of the Restricted Stock Units. Restricted Stock Units will be
denominated in shares of Common Stock but paid in cash, shares of Common Stock
or a combination of cash and shares of Common Stock as the Committee, in its
sole discretion, will determine, and as provided in the Incentive Award
Agreement.


8.2            Incentive Award Agreement. Each Restricted Stock Award or
Restricted Stock Unit grant will be evidenced by an Incentive Award Agreement
that will specify the type of Incentive Award, the period(s) of restriction, the
number of shares of restricted Common Stock, or the number of Restricted Stock
Units granted, and such other provisions as the Committee will determine that
are not inconsistent with the terms of this Plan.
8.3            Conditions and Restrictions. The Committee will impose such
restrictions or conditions, not inconsistent with the provisions of this Plan,
to the vesting of such Restricted Stock Awards or Restricted Stock Units as it
deems appropriate, including (a) the achievement of one or more of the
Performance Goals; or that (b) the Participant remain in the continuous
employment or service with the Company or a Subsidiary for a certain period.
8.4            Rights as a Shareholder. Except as provided in Sections 8.1, 8.5,
8.6 and 14.3 of this Plan, upon a Participant becoming the holder of record of
shares of Common Stock issued under a Restricted Stock Award pursuant to this
Section 8, the Participant will have all voting, dividend, liquidation and other
rights with respect to such shares (other than the right to sell or transfer
such shares) as if such Participant were a holder of record of shares of
unrestricted Common Stock. A Participant will have no voting, dividend,
liquidation and other rights with respect to any Restricted Stock Units granted
hereunder.
7

--------------------------------------------------------------------------------

8.5            Dividends and Distributions.
             (a)  Unless the Committee determines otherwise in its sole
discretion (either in the Incentive Award Agreement evidencing the Restricted
Stock Award at the time of grant or at any time after the grant of the
Restricted Stock Award), any dividends or other distributions paid with respect
to shares of Common Stock subject to the unvested portion of a Restricted Stock
Award will be subject to the same restrictions as the shares to which such
dividends or distributions relate. The Committee will determine in its sole
discretion whether any interest will be paid on such dividends or distributions.
             (b)  Unless the Committee determines otherwise in its sole
discretion (either in the Incentive Award Agreement evidencing the Restricted
Stock Unit at the time of grant or at any time after the grant of the Restricted
Stock Unit), any Restricted Stock Unit shall carry with it a right to "dividend
equivalents." Such right entitles the Participant to be credited with an amount
equal to all dividends or other distributions paid on one share of Common Stock
while the Restricted Stock Unit is outstanding. Dividend equivalents may be
converted into additional Restricted Stock Units and in all cases will be
subject to the same conditions and restrictions as the Restricted Stock Units to
which they relate.
8.6            Enforcement of Restrictions. To enforce the restrictions referred
to in this Section 8, the Committee may place a legend on the stock certificates
representing Restricted Stock Awards referring to such restrictions and may
require the Participant, until the restrictions have lapsed, to keep the stock
certificates, together with duly endorsed stock powers, in the custody of the
Company or its transfer agent, or to maintain evidence of stock ownership,
together with duly endorsed stock powers, in a certificateless book entry stock
account with the Company's transfer agent. Alternatively, Restricted Stock
Awards may be held in non-certificated form pursuant to such terms and
conditions as the Company may establish with its registrar and transfer agent or
any third-party administrator designated by the Company to hold Restricted Stock
Awards on behalf of Participants.
8.7            Lapse of Restrictions; Settlement. Except as otherwise provided
in this Section 8 or Section 15, shares of Common Stock underlying a Restricted
Stock Award will become freely transferable by the Participant after all
conditions and restrictions applicable to such shares have been satisfied or
lapse (including satisfaction of any applicable tax withholding obligations).
Upon the vesting of a Restricted Stock Unit, the Restricted Stock Unit will be
settled, subject to the terms and conditions of the applicable Incentive Award
Agreement, (a) in cash, based upon the Fair Market Value of the vested
underlying shares of Common Stock, (b) in shares of Common Stock or (c) a
combination thereof, as provided in the Incentive Award Agreement, except to the
extent that a Participant has properly elected to defer income that may be
attributable to a Restricted Stock Unit under a Company deferred compensation
plan or arrangement.
8.8            Section 83(b) Election for Restricted Stock Award. If a
Participant makes an election pursuant to Section 83(b) of the Code with respect
to a Restricted Stock Award, the Participant must file, within thirty (30) days
following the Grant Date of the Restricted Stock Award, a copy of such election
with the Company and with the Internal Revenue Service, in accordance with the
regulations under Section 83 of the Code. The Committee may provide in the
Incentive Award Agreement that the Restricted Stock Award is conditioned upon
the Participant's making or refraining from making an election with respect to
the award under Section 83(b) of the Code.
9.            Performance Awards.
9.1            Grant. An Eligible Recipient may be granted one or more
Performance Awards under this Plan, and such awards will be subject to such
terms and conditions, consistent with the other provisions of this Plan, as may
be determined by the Committee in its sole discretion, including the achievement
of one or more Performance Goals.
9.2            Incentive Award Agreement. Each Performance Award will be
evidenced by an Incentive Award Agreement that will specify the amount of cash,
shares of Common Stock or combination of both to be received by the Participant
upon payout of the Performance Award, any Performance Goals upon which the
Performance Award is subject, any Performance Period during which any
Performance Goals must be achieved and such other provisions as the Committee
will determine which are not inconsistent with the terms of this Plan.
9.3            Vesting. The Committee may impose such restrictions or
conditions, not inconsistent with the provisions of this Plan, to the vesting of
such Performance Awards as it deems appropriate, including the achievement of
one or more of the Performance Goals.
9.4            Form and Timing of Performance Award Payment. Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Awards will be entitled to receive payment on the value
and number of Performance Awards earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
Performance Goals have been achieved. Payment of earned Performance Awards will
be as determined by the Committee and as evidenced in the Incentive Award
Agreement. Subject to the terms of this Plan, the Committee, in its sole
discretion, may pay earned Performance Awards in the form of cash or in shares
of Common Stock (or in a combination thereof) equal to the value of the earned
Performance Awards at the close of the applicable Performance Period. Payment of
any Performance Award will be made as soon as practicable after the Committee
has determined the extent to which the applicable Performance Goals have been
achieved and not later than the fifteenth day of the third month immediately
following the later of the end of the Company's fiscal year in which the
performance period ends or the end of the calendar year in which the performance
period ends, except to the extent that a Participant has properly elected to
defer payment that may be attributable to a Performance Award under a Company
deferred compensation plan or arrangement. The determination of the Committee
with respect to the form of payment of Performance Awards will be set forth in
the Incentive Award Agreement pertaining to the grant of the award. Any shares
of Common Stock issued in payment of earned Performance Awards may be granted
subject to any restrictions deemed appropriate by the Committee, including that
the Participant remain in the continuous employment or service with the Company
or a Subsidiary for a certain period.
8

--------------------------------------------------------------------------------

10.            Non-Employee Director Awards.


10.1            Automatic and Non-Discretionary Awards to Non-Employee
Directors. The Committee at anytime and from time to time may approve
resolutions providing for the automatic grant to Non-Employee Directors of
Non-Employee Director Awards granted under this Plan and may grant to
Non-Employee Directors such discretionary Non-Employee Director Awards on such
terms and conditions, consistent with the other provisions of this Plan, except
as otherwise provided in this Section 10, as may be determined by the Committee
in its sole discretion, and set forth in an applicable Award Agreement.
10.2            Deferral of Incentive Award Payment. The Committee may permit a
Non-Employee Director the opportunity to defer the grant or payment of an
Incentive Award pursuant to such terms and conditions as the Committee may
prescribe from time to time.
10.3            Composition of Committee. For purposes of this Section 10, all
references to "Committee" in this Section 10 will mean a Committee that consists
solely of Directors who are "independent directors" as defined in the Listing
Rules of the NYSE MKT (or other applicable exchange or market on which the
Common Stock may be traded or quoted).
10.4            Timing and Vesting of Automatic Grants. Automatic grants, if
any, of Non-Employee Director Awards under this Plan shall generally be made as
of the date of the annual meeting of shareholders of the Company each year, and
such Awards shall be subject to vesting restrictions, as determined by the
Committee, provided that no Non-Employee Director Awards granted under this Plan
may be granted with a vesting restriction of less than one year, except in
connection with the death or Disability of a Non-Employee Director or a Change
in Control (as provided in Section 13). In the case of a Non-Employee Director
whose term expires not more than twenty-nine (29) days prior to what would
otherwise be the natural vesting date of an Award, the Non-Employee Director
shall be deemed to have remained in service with the Company until such natural
vesting date, but only for purposes of satisfying the vesting restrictions of
any Non-Employee Director Award under the Plan.
11.            Effect of Termination of Employment or Other Service.


11.1            Termination Due to Death or Disability. Unless otherwise
expressly provided by the Committee in its sole discretion in an Incentive Award
Agreement, and subject to Sections 11.3 and 11.4 of this Plan, in the event a
Participant's employment or other service with the Company and all Subsidiaries
is terminated by reason of death or Disability:
(a)  All outstanding Options (including Non-Employee Director Options) and Stock
Appreciation Rights held by the Participant as of the effective date of such
termination will become immediately exercisable and will remain exercisable for
a period of one year after such termination (but in no event after the
expiration date of any such Option or Stock Appreciation Right); 
(b)  All outstanding Restricted Stock Awards held by the Participant as of the
effective date of such termination will become fully vested; and
(c)   All outstanding but unvested Restricted Stock Units and Performance Awards
held by the Participant as of the effective date of such termination will be
terminated and forfeited; provided, however, that with respect to any such
Incentive Awards the vesting of which is based on the achievement of Performance
Goals, if a Participant's employment or other service with the Company or any
Subsidiary, as the case may be, is terminated by reason of death or Disability
prior to the end of the Performance Period of such Incentive Award, but after
the conclusion of a portion of the Performance Period (but in no event less than
one year), the Committee may, in its sole discretion, cause shares of Common
Stock to be delivered or payment made with respect to the Participant's
Incentive Award, but only if otherwise earned for the entire Performance Period
and only with respect to the portion of the applicable Performance Period
completed at the date of such event, with proration based on full fiscal years
only and no shares to be delivered for partial fiscal years. The Committee will
consider the provisions of Section 11.5 of this Plan and will have the
discretion to consider any other fact or circumstance in making its decision as
to whether to deliver such shares of Common Stock or other payment, including
whether the Participant again becomes employed.
9

--------------------------------------------------------------------------------



 11.2            Termination for Reasons Other than Death or Disability. Unless
otherwise expressly provided by the Committee in its sole discretion in an
Incentive Award Agreement, and subject to Sections 10.4, 11.3 and 11.4 of this
Plan, in the event a Participant's employment or other service with the Company
and all Subsidiaries is terminated for any reason other than death or
Disability:
              (a)All outstanding Options (including Non-Employee Director
Options) and Stock Appreciation Rights held by the Participant as of the
effective date of such termination will, to the extent exercisable as of such
termination, remain exercisable for a period of three months after such
termination (but in no event after the expiration date of any such Option or
Stock Appreciation Right) and Options and Stock Appreciation Rights not
exercisable as of such termination will be terminated and forfeited.
              (b)All Restricted Stock Awards held by the Participant as of the
effective date of such termination that have not vested as of such termination
will be terminated and forfeited; and
              (c)All outstanding unvested Restricted Stock Units and Performance
Awards held by the Participant as of the effective date of such termination will
be terminated and forfeited.
 11.3            Modification of Rights upon Termination. Notwithstanding the
other provisions of this Section 11, upon a Participant's termination of
employment or other service with the Company or any Subsidiary, as the case may
be, the Committee may, in its sole discretion (which may be exercised at any
time on or after the Grant Date, including following such termination) cause
Options or Stock Appreciation Rights (or any part thereof) held by such
Participant as of the effective date of such termination to terminate, become or
continue to become exercisable or remain exercisable following such termination
of employment or service, and Restricted Stock, Restricted Stock Units,
Performance Awards, and Non-Employee Director Awards held by such Participant as
of the effective date of such termination to terminate, vest or become free of
restrictions and conditions to payment, as the case may be, following such
termination of employment or service, in each case in the manner determined by
the Committee; provided, however, that (a) no Option or Stock Appreciation Right
may remain exercisable beyond its expiration date; (b) the Committee taking any
such action relating to Non-Employee Director Awards will consist solely of
"independent directors" as defined in the Listing Rules of the NYSE MKT (or
other applicable exchange or market on which the Common Stock may be traded or
quoted); and (c) any such action by the Committee adversely affecting any
outstanding Incentive Award will not be effective without the consent of the
affected Participant (subject to the right of the Committee to take whatever
action it deems appropriate under Section 4.2, 11.5, 13 or 17).
 11.4            Determination of Termination of Employment or Other Service.
              (a)The change in a Participant's status from that of an Employee
to that of a Consultant will, for purposes of this Plan, be deemed to result in
a termination of such Participant's employment with the Company and its
Subsidiaries, unless the Committee otherwise determines in its sole discretion.
              (b)The change in a Participant's status from that of a Consultant
to that of an Employee will not, for purposes of this Plan, be deemed to result
in a termination of such Participant's service as a Consultant, and such
Participant will thereafter be deemed to be an Employee until such Participant's
employment is terminated, in which event such Participant will be governed by
the provisions of this Plan relating to termination of employment or service
(subject to paragraph (a) above).
              (c)Unless the Committee otherwise determines in its sole
discretion, a Participant's employment or other service will, for purposes of
this Plan, be deemed to have terminated on the date recorded on the personnel or
other records of the Company or the Subsidiary for which the Participant
provides employment or other service, as determined by the Committee in its sole
discretion based upon such records.
10

--------------------------------------------------------------------------------

              (d)Notwithstanding the foregoing, if payment of an Incentive Award
that is subject to Section 409A of the Code is triggered by a termination of a
Participant's employment or other service, such termination must also constitute
a "separation from service" within the meaning of Section 409A of the Code, and
any change in employment status that constitutes a "separation from service"
under Section 409A of the Code will be treated as a termination of employment or
service, as the case may be.
 11.5            Additional Forfeiture Events.
              (a)Effect of Actions Constituting Cause or Adverse
Action. Notwithstanding anything in this Plan to the contrary and in addition to
the other rights of the Committee under this Section 11.5, if a Participant is
determined by the Committee, acting in its sole discretion, to have taken any
action that would constitute Cause or an Adverse Action during or after the
termination of employment or other service with the Company or a Subsidiary,
irrespective of whether such action or the Committee's determination occurs
before or after termination of such Participant's employment or other service
with the Company or any Subsidiary and irrespective of whether or not the
Participant was terminated as a result of such Cause or Adverse Action, (i) all
rights of the Participant under this Plan and any Incentive Award Agreements
evidencing an Incentive Award then held by the Participant will terminate and be
forfeited without notice of any kind, and (ii) the Committee in its sole
discretion will have the authority to rescind the exercise, vesting or issuance
of, or payment in respect of, any Incentive Awards of the Participant that were
exercised, vested or issued, or as to which such payment was made, and to
require the Participant to pay to the Company, within ten (10) days of receipt
from the Company of notice of such rescission, any amount received or the amount
of any gain realized as a result of such rescinded exercise, vesting, issuance
or payment (including any dividends paid or other distributions made with
respect to any shares subject to any Incentive Award). The Company may defer the
exercise of any Option or Stock Appreciation Right for a period of up to six
(6) months after receipt of the Participant's written notice of exercise or the
issuance of share certificates upon the vesting of any Incentive Award for a
period of up to six (6) months after the date of such vesting in order for the
Committee to make any determination as to the existence of Cause or an Adverse
Action. The Company will be entitled to withhold and deduct from future wages of
the Participant (or from other amounts that may be due and owing to the
Participant from the Company or a Subsidiary) or make other arrangements for the
collection of all amounts necessary to satisfy such payment obligations. Unless
otherwise provided by the Committee in an applicable Incentive Award Agreement,
this Section 11.5(a) will not apply to any Participant following a Change in
Control.
              (b)Forfeiture of Incentive Awards. If the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, then any Participant who is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 will reimburse the Company for the amount of any Incentive Award received
by such individual under this Plan during the 12-month period following the
first public issuance or filing with the Securities and Exchange Commission, as
the case may be, of the financial document embodying such financial reporting
requirement. In addition, all Awards under this Plan will be subject to
forfeiture or other penalties pursuant to any clawback or forfeiture policy of
the Company, as in effect from time to time, and such forfeiture and/or penalty
conditions or provisions as determined by the Committee and set forth in the
applicable Award agreement.
 12.            Payment of Withholding Taxes.
 12.1            General Rules. The Company is entitled to (a) withhold and
deduct from future wages of the Participant (or from other amounts that may be
due and owing to the Participant from the Company or a Subsidiary), or make
other arrangements for the collection of, all legally required amounts necessary
to satisfy any and all federal, foreign, state and local withholding and
employment related tax requirements attributable to an Incentive Award,
including the grant, exercise, vesting or settlement of, or payment of dividends
with respect to, an Incentive Award or a disqualifying disposition of stock
received upon exercise of an Incentive Stock Option, or (b) require the
Participant promptly to remit the amount of such withholding to the Company
before taking any action, including issuing any shares of Common Stock, with
respect to an Incentive Award. When withholding for taxes is effected under this
Plan, it shall be withheld only up to the minimum required tax withholding rates
or such other rate that will not trigger a negative accounting impact on the
Company.
 12.2            Special Rules. The Committee may, in its sole discretion and
upon terms and conditions established by the Committee, permit or require a
Participant to satisfy, in whole or in part, any withholding or employment
related tax obligation described in Section 12.1 of this Plan by withholding
shares of Common Stock underlying an Award, by electing to tender, or by
attestation as to ownership of, Previously Acquired Shares, by delivery of a
Broker Exercise Notice or a combination of such methods. For purposes of
satisfying a Participant's withholding or employment-related tax obligation,
shares of Common Stock withheld by the Company or Previously Acquired Shares
tendered or covered by an attestation will be valued at their Fair Market Value.
11

--------------------------------------------------------------------------------

 13.            Change in Control.
 13.1            Change in Control. For purposes of this Section 13, a "Change
in Control" of the Company will mean (a) if any "person" or "group" as those
terms are used in Sections 13(d) and 14(d) of the Exchange Act or any successors
thereto, is or becomes the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act or any successor thereto), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company's then outstanding securities, provided, that the acquisition of
additional securities by any person or group that owns 50% or more of the voting
power prior to such acquisition of additional securities shall not be a Change
in Control, (b) during any twelve-month period, individuals who at the beginning
of such period constitute the Board and any new Directors whose election by the
Board or nomination for election by the Company's shareholders was approved by
at least a majority of the Directors then still in office who either were
Directors at the beginning of the period or whose election was previously so
approved, cease for any reason to constitute a majority thereof, (c) the
shareholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation (i) which would
result in all or a portion of the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation or (ii) by which the corporate existence of the Company is not
affected and following which the Company's chief executive officer and Directors
retain their positions with the Company (and constitute at least a majority of
the Board) and such merger or consolidation is consummated, or (d) the
shareholders of the Company approve an agreement for the sale or disposition by
the Company of all or substantially all the Company's assets and such sale or
disposition is consummated.
 13.2            Good Reason. For purposes of this Section 13, with respect to
any Participant, "Good Reason" will be defined as set forth in any individual
agreement applicable to such Participant or, in the case of a Participant who
does not have an individual agreement that defines Good Reason, then Good Reason
will mean any refusal to accept:
              (a)a material diminution in the Participant's base compensation,
which for purposes of this Plan will mean a reduction of 10% or more in the
Participant's salary plus target bonus;
              (b)discontinuation of eligibility to participate in a material
long-term cash or equity award or equity-based grant program (or in a comparable
substitute program) in which other Participants at a comparable level are
generally eligible to participate;
              (c)any material diminution of authority, duties or
responsibilities, including any change in the authority, duties or
responsibilities of the Participant that is inconsistent in any material and
adverse respect with the Participant's then-current position(s), authority,
duties and responsibilities with the Company or any
Subsidiary; provided, however, that "Good Reason" will not be deemed to exist
pursuant to this clause (c) solely on account of the Company no longer being a
publicly traded entity or solely on account of a change in the reporting
relationship of the Participant; or
              (d)a material adverse change in the geographic location at which
the Company requires the Participant to be based as compared to the location
where the Participant was based immediately prior to the change, which for
purposes of this Plan will mean:


                            (i)a relocation that results in an increase in the
commuting distance from the Participant's principal residence to his or her new
job location of more than 50 miles, or
                            (ii)a relocation that requires the Participant to
relocate his or her principal residence; provided, however, that no Incentive
Award will be cashed out upon a Participant's termination of employment or
service on account of the occurrence of a Good Reason event or circumstance as
defined under the terms of any individual agreement applicable to such
Participant or as defined in this Section 13.2 if such termination must be an
"involuntary separation from service", unless the event or circumstances
constituting Good Reason also constitute "good reason" as determined under
Section 409A of the Code. The payment of any other Incentive Awards in the event
of a Participant's termination of employment or service for Good Reason will be
as determined by the Committee in connection with the grant thereof, as
reflected in the applicable Award Agreement.
12

--------------------------------------------------------------------------------



Notwithstanding the foregoing, however, "Good Reason" will not be deemed to
exist as a result of any of the actions stated in clauses (a) or (b) above to
the extent that such actions are in connection with an across-the-board change
or termination that equally affects at least ninety percent (90%) of all
Participants. An act or omission will not constitute a "Good Reason" unless the
Participant gives written notice to the Company of the existence of such act or
omission within ninety (90) days of its initial existence, the Company fails to
cure the act or omission within thirty (30) days after the notification, and
actual termination of employment or services occurs within two (2) years of the
initial existence of the act or omission.


 13.3            Acceleration of Vesting. Without limiting the authority of the
Committee under Sections 3.2 and 4.2 of this Plan, if a Change in Control of the
Company occurs, then, unless otherwise provided by the Committee in its sole
discretion either in the Incentive Award Agreement evidencing an Incentive Award
at the time of grant or at any time after the grant of an Incentive Award the
following provisions will apply:
              (a)If the Company is not the surviving corporation following a
Change in Control, and the surviving corporation following such Change in
Control or the acquiring corporation (such acquiring corporation or acquiring
corporation is hereinafter referred to as the "Acquiror") does not assume the
outstanding Incentive Awards or does not substitute equivalent equity awards
relating to the securities of such Acquiror or its affiliates for such Incentive
Awards, then (a) all outstanding Options and Stock Appreciation Rights will
become immediately exercisable in full and will remain exercisable for the
remainder of their terms, regardless of whether the Participant to whom such
Options or Stock Appreciation Rights have been granted remains in employment or
service with the Company or any Subsidiary; (b) all restrictions and vesting
requirements applicable to any Incentive Award based solely on the continued
service of the Participant will terminate; and (c) all Incentive Awards the
vesting or payment of which are based on Performance Goals will vest as though
such Performance Goals were fully achieved at target and will become immediately
payable; provided, however, that no Incentive Award that provides for a deferral
of compensation within the meaning of Section 409A of the Code will be cashed
out upon the occurrence of a Change in Control unless the event or circumstances
constituting the Change in Control also constitute a "change in the ownership"
of the Company, a "change in the effective control" of the Company or a "change
in the ownership of a substantial portion of the assets" of the Company, in each
case as determined under Section 409A of the Code. The treatment of any other
Incentive Awards in the event of a Change in Control will be as determined by
the Committee in connection with the grant thereof, as reflected in the
applicable Award Agreement.
              (b)If the Company is the surviving corporation following a Change
in Control, or the Acquiror assumes the outstanding Incentive Awards or
substitutes equivalent equity awards relating to the securities of such Acquiror
or its affiliates for such Incentive Awards, then all such Incentive Awards or
such substitutes therefore shall remain outstanding and be governed by their
respective terms and the provisions of the Plan or its successor.
              (c)If (i) a Participant's employment or other service with the
Company and all Subsidiaries is terminated (A) without Cause or Adverse Action
or (B) by the Participant for Good Reason, in either case within two (2) years
following a Change in Control, and (ii) the Company is the surviving corporation
following such Change in Control or the Acquiror assumes the outstanding
Incentive Awards or substitutes equivalent equity awards relating to the
securities of such Acquiror or its affiliates for such Incentive Awards, then
(x) all outstanding Options and Stock Appreciation Rights will become
immediately exercisable in full and will remain exercisable for the remainder of
their terms; (y) all restrictions and vesting requirements applicable to any
Incentive Award based solely on the continued service of the Participant will
terminate; and (z) all Incentive Awards the vesting or payment of which are
based on Performance Goals will vest as though such Performance Goals were fully
achieved at target and will become immediately payable; provided, however, that
no Incentive Award that provides for a deferral of compensation within the
meaning of Section 409A of the Code will be cashed out upon the termination of
the Participant's employment or service with the Company and all Subsidiaries
following a Change in Control unless such termination also constitutes a
"separation from service" and unless the event or circumstances constituting the
Change in Control also constitute a "change in the ownership" of the Company, a
"change in the effective control" of the Company or a "change in the ownership
of a substantial portion of the assets" of the Company, in each case as
determined under Section 409A of the Code. The treatment of any other Incentive
Awards in the event of a Participant's termination of employment or service with
the Company and all Subsidiaries following a Change in Control will be as
determined by the Committee in connection with the grant thereof, as reflected
in the applicable Award Agreement.
              (d)If (i) a Participant's employment or other service with the
Company and all Subsidiaries is terminated for Cause or Adverse Action within
two (2) years following a Change in Control, and (ii) the Company is the
surviving corporation following such Change in Control, or the Acquiror assumes
the outstanding Incentive Awards or substitutes equivalent equity awards
relating to the securities of such Acquiror or its affiliates for such Incentive
Awards, then all rights of the Participant under this Plan and any Incentive
Award Agreements evidencing an Incentive Award then held by the Participant will
terminate and be forfeited without notice of any kind.
13

--------------------------------------------------------------------------------

 14.            Rights of Eligible Recipients and Participants; Transferability.
 14.1            Employment. Nothing in this Plan or an Incentive Award
Agreement will interfere with or limit in any way the right of the Company or
any Subsidiary to terminate the employment or service of any Eligible Recipient
or Participant at any time, nor confer upon any Eligible Recipient or
Participant any right to continue employment or other service with the Company
or any Subsidiary.
 14.2            No Rights to Awards. No Participant or Eligible Individual will
have any claim to be granted any Incentive Award under this Plan.
 14.3            Rights as a Shareholder. Except as otherwise provided herein, a
Participant will have no rights as a shareholder with respect to shares of
Common Stock covered by any Stock-Based Award unless and until the Participant
becomes the holder of record of such shares.
 14.4            Restrictions on Transfer.
              (a)Except pursuant to testamentary will or the laws of descent and
distribution or as otherwise expressly permitted by subsections (b) and
(c) below, no right or interest of any Participant in an Incentive Award prior
to the exercise (in the case of Options or Stock Appreciation Rights) or
vesting, issuance or settlement of such Incentive Award will be assignable or
transferable, or subjected to any lien, during the lifetime of the Participant,
either voluntarily or involuntarily, directly or indirectly, by operation of law
or otherwise.
              (b)A Participant will be entitled to designate a beneficiary to
receive an Incentive Award upon such Participant's death, and in the event of
such Participant's death, payment of any amounts due under this Plan will be
made to, and exercise of any Options or Stock Appreciation Rights (to the extent
permitted pursuant to Section 11 of this Plan) may be made by, such beneficiary.
If a deceased Participant has failed to designate a beneficiary, or if a
beneficiary designated by the Participant fails to survive the Participant,
payment of any amounts due under this Plan will be made to, and exercise of any
Options or Stock Appreciation Rights (to the extent permitted pursuant to
Section 11 of this Plan) may be made by, the Participant's legal
representatives, heirs and legatees. If a deceased Participant has designated a
beneficiary and such beneficiary survives the Participant but dies before
complete payment of all amounts due under this Plan or exercise of all
exercisable Options or Stock Appreciation Rights, then such payments will be
made to, and the exercise of such Options or Stock Appreciation Rights may be
made by, the legal representatives, heirs and legatees of the beneficiary.
              (c)Upon a Participant's request, the Committee may, in its sole
discretion, permit a transfer of all or a portion of a Non-Statutory Stock
Option, other than for value, to such Participant's child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, any person sharing such Participant's
household (other than a tenant or employee), a trust in which any of the
foregoing have more than fifty percent (50%) of the beneficial interests, a
foundation in which any of the foregoing (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than fifty percent (50%) of the voting interests. Any
permitted transferee will remain subject to all the terms and conditions
applicable to the Participant prior to the transfer. A permitted transfer may be
conditioned upon such requirements as the Committee may, in its sole discretion,
determine, including execution or delivery of appropriate acknowledgements,
opinion of counsel, or other documents by the transferee.
 15.            Securities Law and Other Restrictions.


Notwithstanding any other provision of this Plan or any Incentive Award
Agreements entered into pursuant to this Plan, the Company will not be required
to issue any shares of Common Stock under this Plan, and a Participant may not
sell, assign, transfer or otherwise dispose of shares of Common Stock issued
pursuant to Incentive Awards granted under this Plan, unless (a) there is in
effect with respect to such shares a registration statement under the Securities
Act and any applicable securities laws of a state or foreign jurisdiction or an
exemption from such registration under the Securities Act and applicable state
or foreign securities laws, and (b) there has been obtained any other consent,
approval or permit from any other U.S. or foreign regulatory body which the
Committee, in its sole discretion, deems necessary or advisable. The Company may
condition such issuance, sale or transfer upon the receipt of any
representations or agreements from the parties involved, and the placement of
any legends on certificates representing shares of Common Stock, as may be
deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.
14

--------------------------------------------------------------------------------



 16.            Deferred Compensation; Compliance with Section 409A.
              (a)It is intended that all Incentive Awards issued under the Plan
be in a form and administered in a manner that will comply with the requirements
of Section 409A of the Code, or the requirements of an exception to Section 409A
of the Code, and the Incentive Award Agreements and this Plan will be construed
and administered in a manner that is consistent with and gives effect to such
intent. The Committee is authorized to adopt rules or regulations deemed
necessary or appropriate to qualify for an exception from or to comply with the
requirements of Section 409A of the Code.
              (b)Notwithstanding anything in this Section 16 to the contrary,
with respect to any Incentive Award subject to Section 409A of the Code, (i) no
amendment to or payment under such Incentive Award will be made except and only
to the extent permitted under Section 409A of the Code; (ii) if any amount is
payable under such Incentive Award upon a termination of employment or service,
a termination of employment or service will be treated as having occurred only
at such time the Participant has experienced a "separation from service" as such
term is defined for purposes of Section 409A of the Code; (iii) if any amount is
payable under such Incentive Award upon a Disability, a Disability will be
treated as having occurred only at such time the Participant has experienced a
"disability" as such term is defined for purposes of Section 409A of the Code;
(iv) if any amount is payable under such Incentive Award on account of the
occurrence of a Change of Control, a Change of Control will be treated as having
occurred only at such time a "change in the ownership or effective control of
the corporation or in the ownership of a substantial portion of the assets of
the corporation" as such terms are defined for purposes of Section 409A of the
Code, and (v) if any amount becomes payable under such Award on account of a
Participant's separation from service at such time as the Participant is a
"specified employee" within the meaning of Section 409A of the Code, then no
payment shall be made, except as permitted under Section 409A of the Code, prior
to the first business day after the earlier of (y) the date that is six months
after the date of the Participant's separation from service or (z) the
Participant's death.
 17.            Amendment, Modification and Termination.
 17.1            Generally. Subject to other subsections of this Section 17 the
Board at any time may suspend or terminate this Plan (or any portion thereof) or
terminate any outstanding Incentive Award Agreement and the Committee, at any
time and from time to time, may amend this Plan or amend or modify the terms of
an outstanding Incentive Award. The Committee's power and authority to amend or
modify the terms of an outstanding Incentive Award includes the authority to
modify the number of shares or other terms and conditions of an Incentive Award,
extend the term of an Incentive Award, accept the surrender of any outstanding
Incentive Award or, to the extent not previously exercised or vested, authorize
the grant of new Incentive Awards in substitution for surrendered Incentive
Awards; provided, however that the amended or modified terms are permitted by
this Plan as then in effect and that any Participant adversely affected by such
amended or modified terms has consented to such amendment or modification. The
Committee will not have the authority to waive, lapse or accelerate the
exercisability or vesting of any Incentive Award held by any Participant who is
an Employee, except (a) in connection with the death or Disability of the
Participant or a Change in Control (as provided in Section 13), or (b) to the
extent that the number of Shares covered by such waived, lapsed or accelerated
Award (together with the number of Shares covered by all other Incentive Awards,
the exercisability or vesting of which previously have been waived, lapsed or
accelerated by the Committee under this Plan) do not exceed five percent (5%) of
the total number of Shares authorized for Incentive Awards under this Plan.
 17.2            Shareholder Approval. No amendments to this Plan will be
effective without approval of the Company's shareholders if: (a) shareholder
approval of the amendment is then required pursuant to Section 422 of the Code,
the rules of the primary stock exchange or stock market on which the Common
Stock is then traded, applicable U.S. state corporate laws or regulations,
applicable U.S. federal laws or regulations, and the applicable laws of any
foreign country or jurisdiction where Incentive Awards are, or will be, granted
under this Plan; or (b) such amendment would: (i) materially increase benefits
accruing to Participants; (ii) increase the aggregate number of shares of Common
Stock issued or issuable under this Plan; (iii) increase any limitation set
forth in this Plan on the number of shares of Common Stock which may be issued
or the aggregate value of Incentive Awards which may be made, in respect of any
type of Incentive Award to any single Participant during any specified period;
(iv) modify the eligibility requirements for Participants in this Plan; or
(v) reduce the minimum exercise price as set forth in Sections 6.3 and 7.3.
15

--------------------------------------------------------------------------------

 17.3            Amendments to Conform to Law. Notwithstanding any other
provision of this Plan to the contrary, the Committee may amend this Plan or an
Incentive Award Agreement, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming this Plan or an Incentive
Award Agreement to any present or future law relating to plans of this or
similar nature, and to the administrative regulations and rulings promulgated
thereunder. By accepting an Incentive Award under this Plan, a Participant
agrees to any amendment made pursuant to this Section 17.3 to any Incentive
Award granted under this Plan without further consideration or action.
 17.4            Non-Employee Director Awards. Notwithstanding any other
provision of this Plan to the contrary, no action may be taken with respect to
any outstanding Non-Employee Director Award other than by the Committee, which
for such actions will consist solely of "independent directors" as defined in
the Listing Rules of the NYSE MKT (or other applicable exchange or market on
which the Common Stock may be traded or quoted).
 18.            Effective Date and Duration of this Plan.
 18.1            Effective Date. The Plan shall be effective as of the Effective
Date.
 18.2            Term of the Plan. No Incentive Award shall be granted under the
Plan, and the Plan shall terminate on the tenth anniversary of the Effective
Date of the Plan or any earlier date of discontinuation or termination
established pursuant to Section 17 of the Plan. Unless otherwise expressly
provided in the Plan or in an applicable Incentive Award Agreement, any
Incentive Award theretofore granted may extend beyond such dates, and the
authority of the Committee provided for hereunder with respect to the Plan and
any Awards, and the authority of the Board to amend the Plan, shall extend
beyond the termination of the Plan.
 
16


--------------------------------------------------------------------------------
